DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities: in line 4, replace “a subsequent beam recovery requests” with --a subsequent beam recovery request--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo et al (US 2018/0302889 A1).
Regarding claims 1, 10, 18, and 20, Guo discloses a method at a network node for connection re-configuration upon beam recovery, the method comprising: 
determining that a successful beam recovery has occurred corresponding to a wireless device (Fig. 13A, in block 1340, UE receives beam recovery response within configured time window indicating a new beam.  This is an indication that beam recovering process is successful);
determining one or more transmission parameters associated with the successful beam recovery, the one or more transmission parameters for re-configuring the wireless device (148th paragraph, beam recovery response includes UL NR-PUSCH assignment.  This is a new re-configuration for UL PUSCH); and 
th paragraph, UE receives the assignment of UL NR-PUSCH).

Regarding claims 2, 11, and 14, Guo discloses that wherein a Radio Resource Control, RRC, connection re-configuration message is used to transmit the one or more transmission parameters (148th paragraph, RRC signaling, MAC-CE or L1 DCI signaling can be used to indicate action, e.g., UL PUSCH assignment).

Regarding claims 3, 12, and 17, Guo discloses that wherein a Medium Access Control, MAC, Coverage Enhancement, CE, message is used to transmit the one or more transmission parameters (148th paragraph, RRC signaling, MAC-CE or L1 DCI signaling can be used to indicate action, e.g., UL PUSCH assignemnt), wherein each bit in the MAC CE indicates a configuration of one or more Channel State Information Reference Signal, CSI-RS, resources (In LTE standard, each bit in the MAC CE indicates a configuration of CSI-RS, known in the art.  Fig. 2B of the application, labeled as prior art, is an example of LTE standard using MAC CE having each bit indicating a configuration of CSI-RS resource).

Regarding claim 4, Guo discloses that wherein the one or more transmission parameters include at least one of: a type of RS type to be monitored (148th paragraph, beam recovery response is that he UE receives the trigger message of aperiodic CSI-RS or semi-persistent CSI-RS); one or multiple thresholds for a number of events that trigger a beam failure detection (163rd paragraph, first and second beam quality thresholds); one or more periodicities; one or more monitored beam or beam link pair(s); or one or more Rx beam(s) to be used for monitoring.

Regarding claim 6, Guo discloses that wherein the one or more transmission parameters include at least one of a reception window parameter, a maximum number of failure recovery attempts parameter, a power ramping parameter, or a beam switching parameter (148th paragraph, beam recovery response indicates a new beam).

Regarding claim 8, Guo discloses that wherein each of the one or more transmission parameters indicate a change to a previously configured parameter, and wherein one or more other previously configured parameters remain unchanged (137th paragraph, beam recovery response indicates a new beam and RS measurement for beam management.  Herein, new beam is a change and measurement of RS, previous configured, is unchanged).

Regarding claims 9, 13, 15, and 16, Guo discloses transmitting, to the wireless device, an index of candidate re-configurations, wherein the transmitted one or more transmission parameters activate one or more of the indexed candidate re-configurations (18th paragraph, a set of RS resources including an index and/or 207th paragraph, UE is configured with first CORESET and a second set of CORESETs for beam failure recovery request).

Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed April 30, 2021 have been fully considered but they are not persuasive. 
Applicant argues in page 9 that Guo fails to disclose that the UE does not receive one or more parameters associated with a successful beam recovery.  Examiner respectfully disagrees.  Guo discloses that the beam recovery response indicating a new beam (which is an indication of success beam recovery), UL PUSCH assignment, and CSI-RS transmission or semi-persistent transmission (148th paragraph).  Herein, the UL PUSCH assignment is the re-configuration parameter associated with the new beam indication for uplink transmissions by the UE.

Conclusion
Hakola et al (US 2018/0227887 A1), same field of endeavor, discloses parameter re-configuration in response to beam recovery request (45th paragraph).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/             Primary Examiner, Art Unit 2472